Case 1:99-mc-09999 Document 381-6 Filed 03/01/19 Page 1 of 1 PageID #: 39468



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

FIRST QUALITY TISSUE, LLC,

                        Plaintiff,

                                                                C.A. No. ____________
              v.
                                                             JURY TRIAL DEMANDED
IRVING CONSUMER PRODUCTS LIMITED
and IRVING CONSUMER PRODUCTS, INC.,

                        Defendants.

   CORPORATE DISCLOSURE STATEMENT OF FIRST QUALITY TISSUE, LLC

       Pursuant to Rule 7.1 of Federal Rules of Civil Procedure, First Quality Tissue, LLC states

that it is 100% owned by FQT Holding Company, LLC and there is no publicly held corporation

owning 10% or more of its stock.

 Dated: March 1, 2019                            FISH & RICHARDSON P.C.

                                                 /s/ Warren K. Mabey, Jr.
                                                 Warren K. Mabey, Jr. (No. 5775)
                                                 Nitika Gupta Fiorella (No. 5898)
                                                 222 Delaware Avenue, 17th Floor
                                                 Wilmington, DE 19801
                                                 Telephone: 302-652-5070
                                                 Facsimile 302-652-0607
                                                 Email: mabey@fr.com

                                                 Edmond R. Bannon
                                                 Ron Vogel
                                                 FISH & RICHARDSON P.C.
                                                 601 Lexington Avenue, 52nd Floor
                                                 New York, NY 10022
                                                 Telephone: (212) 765-5070
                                                 Facsimile: (212) 258-2291
                                                 Email: bannon@fr.com

                                                 Attorneys for Plaintiff
                                                 First Quality Tissue, LLC
